DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2020 has been entered.
3.	Claims 1, 3-20, 22-38 are presented for examination.
4.	The terminal Disclaimer (TD) filed on 03/11/2021 has been received and fully considered; it has been approved.
EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.1	Authorization for this examiner’s amendment was given in a telephone interview with Joseph C. Drish (Reg. No. 66,198) on 03/10/2021.
5.2	The application is amended as follow:



Currently amended) A system comprising:
a computing platform comprising a first interface to receive inputs from sensors that comprise a part of a grid structure comprised of at least one of a power transmission grid or a power distribution grid, the computing platform configured to execute an electrical power grid simulator program and further comprising a second interface configured to communicate with at least one user device through a communication layer; and
a user device connected with the computing platform through the communication layer, the user device comprising a graphical user interface, at least one data processor, and at least one non-transitory computer readable medium that stores program instructions, where execution of the stored program instructions , where specifying the type of simulation with said user interface comprises selecting a region of a geographical area visualization of the grid structure at least one of individual nodes or branches of the grid structure on a map such that a simulation corresponds to the selected region, by specifying a physical boundary of the region comprising the at least one of individual nodes or branches of the geographical area visualization on the user interface while a size of the geographical area as perceived to the user stays constant; 
to transmit the specified type of simulation and the at least one initial condition from the user device to the computing platform; 
to receive from the computing platform a result of the simulation at the user device, the simulation being based on at least one of a steady state model of the grid structure or a dynamical model of the grid structure; and 

wherein visualizing the result of the simulation comprises displaying a multi-dimensional representation comprised of indicators arranged together as a graphical simulation navigator overlaid on the graphical user interface while the graphical user interface provides a visualization of power transmission or distribution of a geographical area on a map, where each indicator corresponds to at least one simulation result, where a user selection of one of the indicators generates a visualization of the corresponding at least one simulation result within the graphical user interface as a graphical plot having a horizontal axis and a vertical axis to provide a visualization of risk, and where the graphical simulation navigator being overlaid on the graphical user interface renders a portion of the visualization of power transmission or distribution of the geographical area on the map not visible
; and 
to control operation of the grid structure using the at least one user device.
4.    (Currently Amended) A data processing system comprised of at least one data processor and at least one memory medium connected with the at least one data processor, the at least one memory medium storing computer program instructions that are executable by the at least one data processor, the data processing system further comprising:
	a user interface having a user input configured to the grid structure comprised of at least one of a power transmission grid or a power distribution grid, said user interface further having a display , in response , to generate a visualization of the corresponding at least one simulation result within the graphical user interface, and where the graphical simulation navigator being overlaid on the graphical user interface renders a portion of the visualization of power transmission or distribution of the geographical area on the map not visible; 
	where specifying the type of simulation with said user interface comprises  while a size of the geographical area as perceived to the user stays constant; and 
to control operation of the grid structure using at least one user device.
6.    (Canceled).
13.   (Canceled).	


35.    (Currently Amended) A system comprising:

a user device connected with the computing platform through the communication layer, the user device comprising a graphical user interface, at least one data processor, and at least one non-transitory computer readable medium that stores program instructions, where execution of the stored program instructions enables the user device to specify, in response to input from the graphical user interface, at least one initial condition and a type of simulation to be performed by the electrical power grid simulator program based on the at least one initial condition, where specifying the type of simulation with said user interface comprises selecting a region of a geographical area visualization of the grid structure at least one of individual nodes or branches of the grid structure on a map such that a simulation corresponds to the selected region, by specifying a physical boundary of the region comprising the at least one of individual nodes or branches of the geographical area visualization on the user interface while a size of the geographical area as perceived to the user stays constant;
to transmit the specified type of simulation and the at least one initial condition from the user device to the computing platform;
to receive from the computing platform a result of the simulation at the user device, the simulation being based on at least one of a steady state model of the grid structure or a dynamical model of the grid structure; and

wherein visualizing the result of the simulation comprises displaying a multi-dimensional representation comprised of indicators arranged together as a graphical simulation navigator overlaid on the graphical user interface while the graphical user interface provides a visualization of power transmission or distribution of [[a]] the geographical area on [[a]] the map, where each indicator corresponds to at least one simulation result, where a user selection of one of the indicators generates a visualization of the corresponding at least one simulation result within the graphical user interface, and where the graphical simulation navigator being overlaid on the graphical user interface renders a portion of the visualization of power transmission or distribution of the geographical area on the map not visible; and 
to control operation of the grid structure using the at least one user device.
Allowable Subject Matter
6.	Claims 1, 3-5, 7-12, 14-20, and 22-38 are allowed.
6.0	The following is an examiner’s statement of reasons for allowance: 
6.1	In view of the submitted amendment of 12/07/2020 along with Applicant’s remarks, the Terminal Disclaimer (TD) of 03/11/2021; and the attached Examiner’s amendment shown above, all pending rejection are withdrawn and the claims are allowed, as neither of these references, taken either alone or in combination with the prior art of record, discloses the instant invention, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 11, 2021